 1

 2

 3
                                       UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6
         STEVEN DEON TURNER, JR.,                       Case No. 1:17-cv-01737-AWI-JDP
 7
                          Plaintiff,                    ORDER ADOPTING FINDINGS AND
 8                                                      RECOMMENDATIONS THAT PLAINTIFF
               v.                                       PROCEED ON COGNIZABLE CLAIMS AND
 9                                                      THAT NON-COGNIZABLE CLAIMS BE
         WILLIAM J. SULLIVAN, et al.,                   DISMISSED WITH LEAVE TO AMEND
10                                                      (ECF No. 16.)
                          Defendants.
11

12

13
              Plaintiff Steven Deon Turner, Jr., is a state prisoner proceeding without counsel in this
14
     civil rights action brought under 42 U.S.C. § 1983. The matter was referred to a United States
15
     Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
16
              On September 11, 2016, findings and recommendations were entered. (ECF No. 16.) The
17
     Magistrate Judge found that plaintiff has stated claims against defendants Busby, Johnson, Gray,
18
     and Gomez for retaliation in violation of the First Amendment and for conspiracy,1 but that
19
     Plaintiff failed to state claims against defendants Sullivan, Burgess, and Butler. (ECF No. 16.)
20
     The Magistrate Judge recommended that claims against these defendants be dismissed with leave
21
     to amend. (Id.)
22
              Plaintiff file objections to the findings and recommendations on September 24, 2018.
23
     (ECF No. 24) Plaintiff also lodged a first amended complaint the same day.
24
              In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
25
     court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
26
     Court finds the findings and recommendations to be supported by the record and proper analysis.
27

28   1
         The Magistrate Judge authorized service of the complaint as to these defendants. (ECF No. 17.)

                                                         1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.    The Findings and Recommendations issued by the Magistrate Judge on September

 3               11, 2016 (ECF No. 16) are adopted in full;

 4         2.    This action now proceeds on the following two sets of claims:

 5               a. claims against defendants Busby, Johnson, Gray and Gomez for retaliation in

 6                   violation of the First Amendment;

 7               b. claims against defendants Busby, Johnson, Gray and Gomez for conspiracy to

 8                   violate plaintiff’s constitutional rights;

 9         3.    Plaintiff’s claims against Defendant Sullivan for unconstitutional conditions of

10               confinement and the claims against Defendants Burgess and Butler are dismissed

11               without prejudice;

12         4.    Plaintiff’s lodged proposed First Amended Complaint is considered FILED as of the

13               date of this order;

14         5.    This case is referred back to the Magistrate Judge for further proceedings, including

15               the screening of the First Amended Complaint.

16
     IT IS SO ORDERED.
17

18   Dated: October 18, 2018
                                                SENIOR DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28

                                                      2
